DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 43-51 are pending in the instant application. Claims 43-51 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on June 16, 2022 have been considered and signed copies of form 1449 are enclosed herewith. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on June 16, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(a) rejection and the 35 U.S.C. 101 rejection as claiming the same invention as U.S. Patent No. 10,406,138, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. With regards to the nonstatutory double patenting rejections as being unpatentable over U.S. Patent No. 10,406,138 and copending Application No. 16/994,154, Applicant argues “Applicant respectfully traverses this ODP rejection, as Applicant believes that the claims of the present application are allowable over the claims in the ‘138 patent. Nonetheless, for the sole purpose of facilitating the present prosecution, Applicant is willing to consider filing an e-terminal disclaimer to the put the case in condition for allowance upon confirmation that the ODP rejection is the only remaining rejection in this application.” This argument is not found to be persuasive and since terminal disclaimers have not been filed, the rejections are maintained (but altered slightly) and described below. 
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11 and 13-18 of U.S. Patent No. 10,406,138. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
U.S. Patent No. 10,406,138 claims a similar method of treating cancer in a patient in need thereof to that of the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of treating cancer of the instant claims in view of U.S. Patent No. 10,406,138 with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
Claims 43-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 43, 45, 49, and 51-53 of copending Application No. 16/994,154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
Copending Application No. 16/994,154 claims a similar method of treating cancer in a patient in need thereof to that of the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at method of treating cancer of the instant claims in view of copending Application No. 16/994,154 with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626